Appeal by the defendants Jado Bev., Inc., and James Antonelli, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Ain, J.), dated March 31,1995. The appeal brings up for review so much of an order of the same court, dated October 3, 1995, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated March 31, 1995, is dismissed, as that order was superseded by the order dated October 3, 1995, made upon reargument; and it is further,
Ordered that the order dated October 3, 1995, is affirmed insofar as reviewed, for reasons stated by Justice Ain in the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.